Citation Nr: 0730603	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-20 378	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for hypothalamic 
syndrome, to include as secondary to a service-connected 
closed head injury.

3.  Entitlement to service connection for a sleep disorder, 
to include as secondary to a service-connected closed head 
injury.

4.  Entitlement to an initial evaluation in excess of 50 
percent for residuals of a closed head injury.

5.  Entitlement to service connection for hypertension, to 
include as secondary to a service-connected closed head 
injury.




REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to June 
1982, from January 1991 to May 1991, from July 1991 to 
September 1994, and from September 2000 to September 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) as a merged appeal from a December 2002 rating 
decision and an April 2004 Decision Review Officer decision 
of the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in St. Louis, Missouri. In December 2002, the RO 
denied service connection for neck pain, hypertension 
(claimed as nonregulated blood pressure), hypothalamic 
syndrome (claimed as nonregulated temperature, thirst, and 
hunger), and a sleep disorder.  The veteran appealed these 
issues in June 2004. The April 2004 RO decision granted 
service connection for dementia, frontal lobe injury, with 
personality and cognitive changes, and assigned a 50 percent 
disability rating.  The veteran appealed the assigned 
disability rating in March 2005.

The Board notes that the veteran has repeatedly claimed 
entitlement to service connection for labile blood pressure.  
Other than hypertension, however, no recognized disability 
has been claimed in association with this condition.  VA has 
therefore recharacterized this issue accordingly.

The Board also notes that the veteran's claim for service 
connection for dysregulation of body temperature, hunger, and 
thirst has been recharacterized as hypothalamic syndrome.  

In his March 2005 substantive appeal, the veteran requested 
that he be scheduled for a Travel Board hearing in front of a 
Veterans Law Judge.  He withdrew this request in writing 
later that month.  The Board therefore considers the hearing 
request withdrawn.  See 38 C.F.R. § 20.704(e) (2007).

The record reflects that the veteran submitted additional 
evidence to the Board accompanied by a waiver of initial 
review by the agency of original jurisdiction. See 38 C.F.R. 
§ 20.1304 (2007).

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record reflects that the 
veteran has a current disability of the cervical spine that 
is etiologically related to an in-service injury.

2.  The competent evidence of record does not reflect that 
the veteran has hypothalamic syndrome for VA compensation 
purposes.

3.  The veteran's sleep disorder has been evaluated as a 
symptom of his service-connected dementia due to head trauma; 
a separate and distinct disability manifested by insomnia has 
not been diagnosed.

4.  Manifestations of the veteran's closed head injury 
include anger, irritability, memory loss, difficulty 
sleeping, and difficulty establishing and maintaining 
effective relationships.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
cervical spine disability have been met.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  Hypothalamic syndrome was not incurred in or aggravated 
by service and is not proximately due to or the result of any 
service-connected disability.  38 U.S.C.A. §§ 1110, 1116, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

3.  The criteria for entitlement to service connection for a 
sleep disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).

4.  The criteria for an initial evaluation in excess of 50 
percent for residuals of a closed head injury have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

The basic VCAA notice requirements in this appeal have been 
satisfied by virtue of a letter sent to the veteran in April 
2002.  This letter advised the veteran of the information 
necessary to substantiate his claims and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  This letter also effectively told the claimant 
to provide any relevant evidence in his possession, as he was 
told to submit any additional evidence necessary to support 
his claim or information describing this evidence.  See 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  A March 2006 letter 
notified the veteran of the information and evidence 
necessary to establish a disability rating and an effective 
date from which payment shall begin.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini II, supra.  In the 
present case, the RO provided the veteran with notice of the 
VCAA in April 2002, prior to the initial decision on the 
claims in December 2002.  Therefore, the timing requirement 
of the notice as set forth in Pelegrini has been met and to 
decide the appeal would not be prejudicial to the claimant.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claim, including service medical records, service personnel 
records, VA medical records, Army Hospital medical records, 
private medical records, and VA examination reports from 
September 2002, September 2004, February 2006, and May 2006.  
There are no identified, outstanding records requiring 
further development.  Therefore, the duties to notify and 
assist having been met, the Board turns to the analysis of 
the veteran's claims on the merits.



Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for a 
disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For certain chronic 
disorders, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability; (2) medical 
evidence or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

Service connection may also be established on a secondary 
basis for a disability that is shown to be proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2007).  When aggravation of a veteran's 
non-service connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected to the extent of the aggravation.  See 
Allen v. Brown, 7 Vet. App. 439, 446 (1995).  The provisions 
of 38 C.F.R. 
§ 3.310 were recently amended to state that VA will not 
concede that a nonservice-connected disease or injury was 
aggravated by a service-connected one unless the baseline 
level of severity of the nonservice-connected disability is 
established by (1) medical evidence created before the onset 
of aggravation, or (2) the earliest medical evidence created 
at any time between the onset of aggravation and the receipt 
of medical evidence establishing the current level of 
severity of the nonservice- connected disability. 

In general, establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either caused or aggravated by a service-connected 
disability.  38 C.F.R. § 3.310; Allen, supra.

Cervical Spine Disability

The veteran has claimed entitlement to service connection for 
a cervical spine disability incurred when he was hit in the 
head during an in-service softball game.  The veteran's 
service medical records verify that he did, in fact, suffer a 
closed head injury while on active duty in September 2000.  
An October 2000 MRI report indicates the presence of 
arthritis, bone spurs, and pinched nerves in the veteran's 
cervical spine.  Specifically, the diagnostic impression was 
(1) moderately diffuse facet and uncovertebral osteoarthritis 
throughout the cervical spine from C3-C7, causing a 
degenerative mild kyphosis from C3-C5; (2) severe narrowing 
of the left C3-C4 neural foramen with impingement of the C4 
nerve root in the foramen; (3) moderate narrowing of the left 
C5-C6 neural foramen likely causing impingement of the left 
C6 nerve root; (4) small midline posterior disc protrusion at 
C6-C7 likely with an acute annular tear; and (5) scattered 
areas of mild to moderate neural foraminal narrowing.  
(Emphasis added).  A November 2000 report from the Scott Air 
Force Base noted that plain films and magnetic resonance 
films showed cervical spondylosis with spasm of the muscles 
and recommended that the veteran be given a soft cervical 
collar.  This evidence establishes the first element of the 
veteran's service connection claim, which is the in-service 
incurrence of a neck injury.

The second element, the presence of a current neck injury, is 
established by a May 2007 letter from J.N. Moore, D.O., the 
veteran's long-time private physician.  This letter states 
that the veteran has been diagnosed with cervical 
radiculopathy, cervical spinal stenosis, and cervical disc 
degeneration.  Also of record is an October 2005 cervical 
myelogram report finding of spondylosis with significant 
spurring C3-4 through C6-7.  An October 2005 MRI showed 
abnormal changes at the C7 vertebra that were "most 
suggestive of a compression fracture."

The May 2007 letter provides a probative etiology opinion 
linking the veteran's in-service injury to his current 
cervical spine disability.  Referencing the September 2000 
injury, Dr. Moore stated that the veteran continued to suffer 
from complications of the injury, to include cervical 
radiculopathy, cervical spinal stenosis, and cervical disc 
degeneration.  

The only other etiology opinion of record is a September 2002 
VA examination report that diagnosed cervical degenerative 
osteoarthritis based on a "previous" computerized 
tomography scan and magnetic resonance imaging scan, but that 
also found that a recent cervical MRI had been negative.  No 
opinion was given as to the cause of the veteran's 
degenerative osteoarthritis.  The probative value of the 
examination is therefore limited.  See Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993) (The credibility and weight to 
be attached to such opinions are within the province of the 
Board as adjudicators).  To that end, the medical evidence of 
record does not reflect that the veteran had osteoarthritis 
before his in-service accident, but osteoarthritis of the 
cervical spine was found on the October 2000 MRI.  Moreover, 
as discussed above, the record clearly establishes the 
incurrence of a C6-7 injury in service, the presence of a 
current diagnosis of C6-7 spondylosis and residuals of a 
compression fracture, and a medical opinion that links these 
elements together.  The Board therefore concludes that there 
is sufficient competent medical evidence of record to find a 
nexus between the veteran's current cervical spine disability 
and his in-service accident.

In light of the all the evidence of record and resolving 
doubt in favor of the veteran, the Board finds that the 
veteran has established that he has a cervical spine 
disability that originated in service.  See 38 C.F.R. § 
3.102.  Thus, the evidence supports a grant of service 
connection for a cervical spine disability.

Hypothalamic Syndrome

The Board will next consider whether service connection 
should be granted for hypothalamic syndrome.  As noted above, 
this issue encompasses the veteran's claims of entitlement to 
service connection for nonregulated body temperature, hunger, 
and thirst.  Because these are considered symptoms rather 
than disabilities, VA physicians have attempted to determine 
whether the veteran may be diagnosed with an underlying 
disability that is manifested by these symptoms.  To this 
end, the veteran was given a VA endocrinology examination in 
November 2002.  The resulting report indicates that the 
veteran did not have a hyperthyroid or hypothyroid condition, 
he was not adrenally overactive or insufficient, there was no 
growth hormone excess or deficiency, and there was no 
androgen deficiency.  The impression was that there was no 
evidence from history or physical examination or existing MRI 
that the veteran had hypothalamic endocrine dysfunction.  

There is no evidence elsewhere in the record that supports 
the assertion that the veteran may have a hypothalamic 
disorder.  Nor is there any evidence of record demonstrating 
that these subjective symptoms are signs of another 
underlying disability.  In the absence of proof of a current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  Therefore, 
without evidence of a current disability that is manifested 
by nonregulated body temperature, hunger, or thirst, service 
connection must be denied. 

Sleep Disorder

The veteran has also claimed entitlement to service 
connection for a sleep disorder.  In this regard, the Board 
finds that the veteran's complaints of sleep difficulty is 
merely a symptom of his service-connected closed head trauma 
rather than being a separate and distinct disability.  
Indeed, while an April 2004 sleep study found moderate sleep 
fragmentation, which was primarily related to spontaneous 
arousals and mild intermittent snoring, there was no evidence 
of significant obstructive sleep apnea, significant nocturnal 
myoclonus, restless legs syndrome, significant 
electrocardiographic abnormality, or no evidence of nocturnal 
hypoxemia.  The polysomnogram report noted that the mild 
reduction in REM sleep overall, with some delayed onset and 
fragmentation, and reduced percentage of delta sleep could be 
at least partially medication related.  The doctor suggested 
some maneuvers by which the veteran could improve his sleep 
hygiene.  A sleep disorder was not diagnosed.

In this regard, the Board notes that earlier medical records 
have treated the veteran's complaints of insomnia and 
restlessness as a symptom of the veteran's traumatic head 
injury rather than as a separate and distinct disability.  An 
August 2001 letter from the Traumatic Brain Injury Program at 
the Minneapolis VA Medical Center superficially noted that 
the veteran was diagnosed with insomnia as a late effect of 
traumatic brain injury at the time of his discharge.  No 
evidence has been submitted to the contrary. 

The veteran's medical records demonstrate no underlying 
disability of which difficulty sleeping is a symptom, other 
than as being a symptom of his service connected had injury.  
The evaluation of the same disability, or the same 
manifestations of disability, under various diagnoses would 
constitute pyramiding, which is prohibited under VA 
regulations.  38 C.F.R. § 4.14 (2007).  Therefore, because 
the veteran's sleep disorder is already being compensated as 
residual to his closed head injury, and because it is not a 
symptom of a separate underlying disability, separate service 
connection for a sleep disorder is denied.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations. 38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the veteran's service connection claims, and they 
must be denied.

Increased Rating- Residuals of a Closed Head Injury

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2007).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  The governing regulations provide that the higher of 
two evaluations will be assigned if the disability more 
closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When an 
initial rating award is at issue, as is the case here, a 
practice known as "staged" ratings may apply.  That is, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

In the case at hand, the residuals of the veteran's closed 
head injury are being evaluated as dementia due to head 
trauma under 38 C.F.R. § 4.129, Diagnostic Code 9304, and are 
evaluated as 50 percent disabling under the General Rating 
Formula for Mental Disorders.  This Formula provides a 50 
percent disability rating where there is objective evidence 
demonstrating occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory, for example retention of only 
highly learned material, forgetting to complete tasks; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  Id.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living, 
including maintenance of minimal personal hygiene; and 
disorientation to time and place, memory loss for names of 
close relatives, own occupation, or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  Under the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (DSM-IV), GAF scores ranging between 61 to 70 reflect 
some mild symptoms, for example depressed mood and mild 
insomnia; or some difficulty in social, occupational, or 
school functioning, for example occasional truancy, or theft 
within the household; but generally functioning pretty well, 
and has some meaningful interpersonal relationships.  A GAF 
score of 51 to 60 represents moderate symptoms, with moderate 
difficulty in social and occupational functioning.  A GAF 
score of 41 to 50 signifies serious symptoms, for example 
suicidal ideation, severe obsessional rituals, and frequent 
shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example no friends, 
unable to keep a job.  A GAF score of 31 to 40 signifies some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood, for example where a 
depressed man avoids friends, neglects family, and is not 
able to work.  A GAF score of 21-30 indicates that behavior 
is considerably influenced by delusions, or hallucinations or 
serious impairment in communication or judgment, or inability 
to function in almost all areas.  

In evaluating the severity of the veteran's disability, the 
Board has considered the competent evidence of record, 
including VA, Air Force, and private medical records and VA 
examination reports from September 2004, February 2006, and 
May 2006.

According to an October 2002 neuropsychological testing 
report, the veteran complained of short-term memory loss that 
began after his head injury.  His family noticed that he 
began acting out of character; he would get angry, slam 
things against the wall, and curse in front of his children.  
He reported not remembering doing these things.  These 
episodes were not occurring as often as they did when the 
veteran was first injured.  The veteran reported getting 
confused about the date and having trouble remembering names 
of people he has known for a long time.  He had  difficulty 
remembering lists and understanding what people are saying.  
He had trouble finding the right word to use due to his 
confusion.  He reported changes in alertness that he believed 
were due to seizure activity.  He had problems remembering 
what he did recently.  His pre-accident memories were good 
but his post-accident memories presented the most problems.  
The veteran reported not having much depression but that he 
did experience sleep trouble, anxiety, anger, and worry.  He 
had gained 40 pounds in the past 7 months.  

The veteran was on time for his appointment.  His dress was 
casual and his grooming and hygiene were adequate.  He 
appeared his stated age.  He walked unaided and had no 
tremor.  His speech was garrulous, though normal in rhythm 
and clarity.  He displayed no difficulty with word finding or 
his use of words.  His thought processes were logical and 
coherent, although he tended to be a bit circumstantial.  He 
showed no evidence of delusions, suicidal ideation, or 
homicidal ideation.  He was oriented to person, place, and 
time.  His insight appeared to be relatively adequate and his 
judgment good.

In August 2003, the veteran was given a neuropsychiatric 
evaluation at the Wright-Patterson Air Force Base.  According 
to this report, the results of neuropsychological testing 
continued to show mild to moderate declines in processing 
speed and verbal memory.  His performance on measures of 
executive functioning were generally in the superior range.  
His nonverbal memory was well-preserved and in the superior 
range.  His verbal comprehension index was in the high 
average range, and he showed an improvement on the perceptual 
organization index.  Processing speed was average, while 
working memory index was in the very superior range.  The 
examiner stated that the veteran continued to experience 
cognitive difficulties consistent with frontal lobe injury in 
that he had difficulty doing more than one task at a time, 
was forgetful, and had difficulty learning new information.  
Records from the veteran's psychiatrist appeared to show that 
the veteran was coping with his personality change, 
moodiness, and violent episodes since being prescribed 
Strattera.  

The August 2003 examiner diagnosed dementia due to head 
trauma and personality change due to severe head injury.  The 
examiner stated that the veteran's impairment for further 
military service was marked and his impairment for social and 
industrial adaptability was considerable.  A GAF score of 50 
was assigned.

In February 2004, the veteran's psychiatrist opined that the 
veteran was unable to be employed or to perform activities 
that require sustained concentration, judgment, or physical 
coordination.  The accompanying medical records described 
outbursts of anger and difficulty adjusting to minor changes.  
He was described as having euthymic thoughts without 
psychosis or suicidal ideation.  He was also noted to sleep 
excessively and to act impulsively.  

According to a September 2004 VA mental disorders examination 
report, the veteran was living with his wife and three 
children.  His marriage was stable, and they were buying 
their own home.  He was not working because of him temper.  
He noted that his temper had improved on his current 
medications.  He reported still getting upset very easily.  
Activities included helping around the house, mowing his 
yard, watching television, fishing, and playing with his 
children.  The veteran reported not belonging to any 
organizations and not attending church.  He reported that his 
mood was variable.  He said he was not depressed, but he did 
get irritated.  He did not know how long the irritation 
lasted and would lose track of time.  He denied crying spells 
or suicidal thoughts.  He denied excessive anxiety.  He 
reported one panic attack in the past while fishing.  He 
denied hallucinations or delusions.  He said his appetite was 
good and that he had gained weight since the injury.  His 
sleep was variable and restless.  He had no organized 
nightmares, or at least he did not remember them.  He had no 
fears or phobias.  The veteran did not appear to have current 
emotional disinhibition.  He did not have an exaggerated 
startle reaction or hypervigilance.  He reported that when he 
hears a loud noise he will become tense and feel fatigued a 
few minutes later.

On mental status examination, the veteran was neat, clean, 
and well groomed.  He was oriented to time, place, and person 
and was cognizant of the reason for the examination.  He was 
logical and coherent and was not tangential or 
circumstantial.  He was spontaneous and articulate.  His 
voice was well-modulated.  There was no dysphasia or 
blocking.  He made good eye contact.  No hallucinations, 
delusions, psychosis, or organic brain syndrome was present.  
There was some mild confusion of the current situation and 
about his accident.  There appeared to be consistent memory 
gaps.  There was some lack of insight into his situations and 
to his likely future.  No suicidal or homicidal thoughts were 
expressed.  No clinical depression or excessive anxiety was 
noted.  There was no startle reaction to ambient noise.  
Abstraction ability was good.  There was some slight tendency 
to be concrete, which the examiner did not believe would have 
been found prior to the accident.  Overall attention and 
concentration were intact, as was recent and remote memory 
for a very short period of time.

The examiner concluded that the veteran showed no basic 
change since the August 2003 Air Force Base examination.  
With his current medications, the veteran showed less 
disinhibition and was handling anger and irritation better.  
There was some evidence of a heightened self-focus and some 
mild depression.  The examiner assigned a GAF score of 55.

According to a February 2006 VA mental disorders examination 
report, the veteran highlighted irritability and 
forgetfulness as two areas in which he has had difficulty 
adjusting.  The veteran reported attending church once per 
month.  He reported participating in family picnics and 
fishing in the summer.  He reported avoiding people to avoid 
confrontations.  He reported doing yard work and parenting.  
Grooming and hygiene were within normal limits.  Twice per 
week he may drive to one of two stores he frequented.  On 
examination, the veteran was bright and pleasant.  He knew 
the route to get to the VA Medical Center, which, the 
examiner stated, reflected well on his memory and spatial 
orientation.  He was oriented times three.  Using his cell 
phone required some procedural memory.  

The veteran reported that he was sometimes happy and that his 
spouse was mostly happy and very committed, although he noted 
that they had a little difficulty in communicating and 
frequent arguments concerning their children and relatives.  
He stated that he was too negative in how he speaks about 
others and reported that he spent too much time alone and 
failed to do more outside the home.  He reported that very 
often he would get so annoyed that he would have much 
difficulty stopping this mood.  Efforts to hold back made him 
tense.  He reported frequent outbursts of temper and 
arguments with family members.

The examiner detected no formal thought disorder.  The 
veteran did not report auditory or visual hallucinations.  
Lapses and breaks in ongoing consciousness were deemed to be 
phenomena best thought of as memory and concentration issues.  
Clinically meaningful dissociation appeared absent.  The 
veteran's communication style was within normal limits, but 
he was highly attentive and reactive to aspects of language 
that contributed to what the examiner heard as flippancy in 
his communication style.  

There was no clinically significant suicidal ideation or 
homicidal ideation in the veteran's thought content.  There 
was no guilt, despondence, or delusion.  The veteran had 
brief, episodic bouts of irritability with poorly modulated, 
but congruent, affect.  Neither a depressive nor hypomanic 
episode was present.  There was nervousness during confusion 
without resulting agoraphobia.  There were deficits in 
judgment.  During dialogues in which agreement cannot be 
reached on the facts of earlier transactions, the veteran 
acted on mistrustful feelings to open accusations of lying.  
There was good insight in coping with periods of confusion 
via cell phone back-up.  

The examiner diagnosed cognitive disorder, not otherwise 
specified, secondary to closed head injury.  The examiner 
stated that the veteran had functional impairment and showed 
poor emotional modulation of irritability when he had 
interpersonal difficulties.  This functional impairment would 
be, at least as likely as not, an impairment in many 
vocational and social settings.

The examiner originally assigned a GAF score of 55.  However, 
after reviewing the results of the May 2006 
neuropsychological assessment, the examiner later placed the 
GAF in the mild range at 61.  

According to the May 2006 VA neuropsychological examination, 
the veteran noted cognitive problems including ongoing short-
term memory problems, feeling confused when driving in the 
city or when in crowds, and having episodes where he spaces 
out and loses track of time.  At the appointment, the veteran 
was appropriately, casually attired with appropriate grooming 
and hygiene.  His eye contact was good and his speech was 
appropriate in volume, rhythm, and clarity.  He displayed no 
difficulty with word finding or his use of words.  He 
displayed no visual, auditory, or motor limitations on 
testing tasks.  His thought processes were clear and 
connected during structured evaluation.  He showed no 
evidence of delusions, suicidal ideation, or homicidal 
ideation.  His affect was in normal range and stable during 
the evaluation.  He endorsed a recent irritable mood 
secondary to post-surgical discomfort.  The veteran was alert 
and oriented to person, place, time, and situation.  He 
displayed appropriate task persistence and did not require 
frequent repetition of testing items.  

The veteran did not display formal neuropsychological 
evidence of cognitive dysfunction, and no clear evidence of 
executive cognitive functioning deficits was directly 
observed.  Based on this information, the examiner concluded 
that the veteran did not display the breadth, depth, or 
consistency of cognitive limitations to meet formal 
diagnostic criteria for a DSM-IV-TR cognitive condition 
diagnosis.  

The Board believes that, for the entire period on appeal, the 
evidence discussed above most closely approximates the 
criteria that falls under the 50 percent disability rating.  
The medical evaluations discussed above describe a moderate 
level of social and occupational impairment, and the 
veteran's thought processes, content, memory, judgment, 
insight, mood, and motivation are shown to function at a 
level that is consistent with the criteria listed under the 
50 percent disability rating.  Socially, while the veteran's 
temper make it difficult for him to get along with others, he 
is able to maintain a relationship with his wife and 
children, even though his memory problems and irritability 
cause strain.  

Occupationally, the only competent evidence that the veteran 
cannot work due to the residuals of his head trauma appears 
in the February 2004 letter from his private psychiatrist. 
The veteran's psychiatrist, however, does not explain why he 
believes that the veteran is unemployable.  In contrast, the 
veteran's claims file contains detailed evaluations of the 
veteran's academic functioning, intellectual functioning, 
speed of mental processing, memory, language functioning, 
abstract reasoning and executive functioning, and 
psychological functioning.  He received average to superior 
scores on most of these tests and, as noted above, no 
cognitive disability was found during the May 2006 
examination.    

The Board acknowledges that some of the veteran's symptoms, 
including difficulty remembering names of people he has known 
for a long time and impulse control problems, suggest that a 
70 percent rating may be more appropriate.  However, the 
veteran has not exhibited many of the symptoms that would 
justify a 70 percent rating.  He has not exhibited suicidal 
or homicidal ideation.  He does not have obsessional rituals 
which interfere with routine activities.  His speech is not 
intermittently illogical, obscure, or irrelevant.  He has not 
shown near continuous panic or depression affecting the 
ability to function independently, appropriately, or 
effectively.  And he has not demonstrated spatial 
disorientation or neglect of personal appearance and hygiene.  

The veteran's GAF scores of 50, 55, and 61 also signify a 
level of functioning that is most consistent with the 50 
percent rating.  The GAF of 50 is the highest score assigned 
to indicate serious symptoms, the 55 score represents 
moderate symptoms, and 61 is the lowest score that is 
assigned to indicate mild symptoms.  The Board believes that 
the medical records discussed above reflect a relatively 
consistent level of functioning and that this degree of 
impairment is best represented by the 50 percent disability 
rating.  

The evidence in this case fails to show marked interference 
with employment due to residuals of a head injury beyond that 
contemplated in the assigned ratings, and the veteran has 
never been hospitalized for this disability.  Therefore, in 
the absence of evidence of an exceptional disability picture, 
referral for consideration of an extraschedular evaluation is 
not warranted.  See 38 C.F.R. § 3.321(2007).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.
 

ORDER

Entitlement to service connection for a cervical spine 
disability is granted.

Entitlement to service connection for hypothalamic syndrome 
is denied.

Entitlement to service connection for a sleep disorder is 
denied.

Entitlement to an initial evaluation in excess of 50 percent 
for residuals of a closed head injury is denied.


REMAND

While the September 2001 VA brain and spinal cord examination 
does not diagnose hypertension, it does note that the veteran 
had hypertension at the time of this examination, as his 
blood pressure was 150/110.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1) (hypertension means that 
diastolic blood pressure is predominantly 90 mm. or greater, 
and /or systolic blood pressure is predominantly 160 mm. or 
greater).  The examiner stated that this hypertension was 
unrelated to the veteran's head injury.  However, the Board 
notes that the September 2002 finding of hypertension 
occurred within one year of the veteran's September 2001 
separation from service.  Therefore, if it can be 
demonstrated that the veteran had hypertension within one 
year of separation from service as provided by 38 C.F.R. 
§ 4.104, he may be eligible for presumptive service 
connection under 38 C.F.R. 
§§ 3.307, 3.309(a).  At the moment, however, there is not 
enough evidence of record to determine whether the blood 
pressure reading from the September 2002 examination was 
isolated or whether it may justify a finding that the veteran 
may be diagnosed with chronic hypertension in September 2002.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment for any 
individuals or facilities that may possess 
additional records pertinent to his 
hypertension claim.  After obtaining any 
necessary authorization from the 
appellant, the RO must obtain any 
outstanding medical records and associate 
them with the claims file.  The RO should 
specifically request any VA medical 
records that are not currently on file 
that relate to the veteran's claims.  If 
any of the requested records do not exist 
or cannot otherwise be obtained, that fact 
should be noted in the claims file.

2.  The veteran should be afforded an 
examination with an individual with the 
appropriate expertise to address the 
nature and etiology of the veteran's 
hypertensive disorder.  The veteran's 
claims file must be made available to and 
be reviewed by the examiner.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All tests and 
studies deemed necessary should be 
accomplished and clinical findings should 
be reported in detail.  

The examiner is asked to determine whether 
the veteran currently has hypertension.  
If he does, the examiner is asked to 
determine whether it is at least as likely 
as not (a 50 percent probability or more) 
that the veteran's hypertension had its 
onset in service or within one year of 
separation, was aggravated during service 
(i.e. a permanent increase in the severity 
of the condition beyond its natural 
progression), or is otherwise 
etiologically related to service. 

A complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.

3.  The RO must notify the appellant that 
it is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the appellant does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the above has been completed, 
and after any other development that is 
deemed appropriate, the RO must 
readjudicate the issue on appeal.  If the 
issue on appeal continues to be denied, 
the veteran and his representative must be 
provided a supplemental statement of the 
case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


